Citation Nr: 1632810	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  15-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis C prior to February 24, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable disability rating for left lower extremity peripheral neuropathy prior to February 24, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for right lower extremity peripheral neuropathy prior to February 24, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for hepatitis C with early peripheral neuropathy of the feet, and assigned a 20 percent disability rating, effective March 10, 2009.  In a November 2012 rating decision, the RO increased the disability rating for the disability that it then characterized as hepatitis C with early peripheral neuropathy of the feet and cirrhosis of the liver to 40 percent, effective February 24, 2011.  Finally, in a May 2015 rating decision, the St. Paul, Minnesota RO assigned separate disability ratings for left and right lower extremity peripheral neuropathy, assigning a noncompensable disability rating prior to February 24, 2011, and 10 percent thereafter.  Because higher schedular ratings are available for each disability, the issues remain in appellate status.  Jurisdiction of the claims has since been transferred to the St. Paul RO and Insurance Center.

This case has a complex procedural history.  The Veteran applied for service connection for hepatitis C in March 2009.  As noted above, service connection was granted in a January 2011 rating decision.  In February 2011 (well within the one-year period to submit a notice of disagreement with the rating decision), the RO received evidence from the Veteran showing that she had a diagnosis of cirrhosis of the liver associated with hepatitis C and requesting a higher initial disability rating.  Because the RO appears to have deemed this request as a "new" claim, in the November 2012 rating decision, it added cirrhosis of the liver to the service-connected hepatitis C disability and assigned a 40 percent disability rating, effective February 24, 2011, the date it received her request.  However, because cirrhosis of the liver is considered to be a sequela of hepatitis C, the Board is providing a separate rating for this disorder and will consider the appropriate disability rating for the entirety of the appeal period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to March 21, 2011, the Veteran's hepatitis C was manifested by daily fatigue, intermittent nausea, arthralgia and right upper quadrant pain, but without hepatomegaly, vomiting, anorexia, substantial weight loss or other indication of malnutrition, incapacitating episodes or near-constant debilitating symptoms.  

2.  For the period beginning March 21, 2011, the Veteran's hepatitis C has been manifested by daily fatigue, intermittent malaise and nausea, hepatomegaly and pain in the right upper quadrant, but without anorexia, substantial weight loss or other indication of malnutrition, incapacitating episodes or near-constant debilitating symptoms.  

3.  For the period prior to March 21, 2011, the Veteran's cirrhosis of the liver associated with hepatitis C was asymptomatic.

4.  For the period beginning March 21, 2011, the Veteran's cirrhosis of the liver associated with hepatitis C has been manifested by one episode of ascites.

5.  For the entirety of the period on appeal, the Veteran's right lower extremity peripheral neuropathy has been manifested by symptoms no greater than pain on the bottoms of the bilateral feet with occasional tingling, sensation normal to light touch and pressure in the feet, and mild, incomplete paralysis and paresthesias and/or dysesthesias of the external popliteal nerve (common peroneal).  
6.  For the entirety of the period on appeal, the Veteran's left lower extremity peripheral neuropathy has been manifested by symptoms no greater than pain on the bottoms of the bilateral feet with occasional tingling, sensation normal to light touch and pressure in the feet, and mild, incomplete paralysis and paresthesias and/or dysesthesias of the external popliteal nerve (common peroneal).  


CONCLUSIONS OF LAW

1.  For the period prior to March 21, 2011, the criteria for an initial disability rating in excess of 20 percent for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2015).

2.  For the period beginning March 21, 2011, the criteria for a disability rating in excess of 40 percent for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2015).

3.  For the period prior to March 21, 2011, an initial noncompensable disability rating for cirrhosis of the liver associated with hepatitis C is warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7312 (2015).

4.  For the period beginning March 21, 2011, a disability rating of 50 percent, and no higher, for cirrhosis of the liver associated with hepatitis C is warranted.  
38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7312 (2015).

5.  For the entirety of the appeal period, the criteria for an initial disability rating of 10 percent, and no higher, for right lower extremity peripheral neuropathy were approximated.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Code 8521 (2015).

6.  For the entirety of the appeal period, the criteria for an initial disability rating of 10 percent, and no higher, for left lower extremity peripheral neuropathy were approximated.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's hepatitis C is evaluated under 38 C.F.R. § 4.114, DC 7354, hepatitis C (or non-A, non-B hepatitis).  

Under DC 7354, a 0 percent (noncompensable) rating is assigned for nonsymptomatic hepatitis C.  

A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.
  
A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354.

The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

In October 2010, the Veteran was afforded a VA liver examination.  She reported daily fatigue, occasional queasiness 2-3 times per week, a worsening of arthralgia and constant discomfort in the right upper quadrant with a bloating sensation.  She also said that she had been told by another provider that she had some degree of cirrhosis of the liver.  However, she denied vomiting, anorexia and incapacitating episodes within the previous 12 months.  She also reported pain on the bottoms of both feet with occasional tingling.  On physical examination, she weighed 248 pounds.  Examination of the abdomen revealed obesity without palpable organomegaly or masses.  In the lower extremities, sensation was normal to light tough and pressure in the feet.  Deep tendon reflexes and muscle strength were also normal.  She was diagnosed with chronic hepatitis C with sequelae of right upper quadrant pain, abdominal bloating, early peripheral neuropathy of the bilateral feet and worsening of arthralgia in her knees and hands.

In March 2011, the Veteran underwent a second VA liver examination pursuant to her submission of a December 2007 letter from her private infectious disease physician, P.S., who stated that she had had hepatitis C with cirrhosis of the liver since December 2003.  She reported daily fatigue, intermittent malaise and nausea,
pain in the right upper quadrant, bloating in the right side of the abdomen and multiple joint and spine pain that waxed and waned.  Upon physical examination, her weight was 244 pounds; there was no evidence of malnutrition.  However, her liver was enlarged with evidence of ascites (the accumulation of protein-containing fluid within the abdomen).  There was no evidence of portal hypertension or other signs of liver disease.  The Veteran said that she had lost 3 weeks from work during the previous 12-month period, but said it was as a result of doctor appointments and mild illness; she denied any incapacitating episodes due to her service-connected disability.  The examiner opined that she had cirrhosis of the liver related to her hepatitis C. 

In March 2015, she was afforded a third VA liver examination.  She reported that she had previously undergone treatment of hepatitis C with Pegasys and Copegus, but did not respond well and had several side effects, including being hospitalized twice for anemia.  She added that another treatment performed for 12 weeks in 2014 yielded a "favorable response."  She said her only current symptom was intermittent fatigue.  She reported eating well and having no jaundice.  She denied being on continuous medication for hepatitis C, but endorsed occasional burning and tingling in her feet since her initial treatment with interferon.  The examiner diagnosed her with cirrhosis of the liver, with a diagnosis date of 2009, with no signs or symptoms attributable to the condition. 
 
Also in March 2015, the Veteran was afforded a VA examination to evaluate her bilateral lower extremity peripheral neuropathy disorder.  On examination, the examiner found that she had intermittent mild pain and intermittent mild paresthesias and/or dysesthesias in the right and left lower extremities.  Muscle strength testing was normal with no atrophy.  Deep tendon reflexes of the ankles were normal, as was sensation to light touch in the bilateral ankles, feet and toes.  There were no trophic changes and her gait was normal.  The diagnosis was incomplete paralysis of the right and left external popliteal nerve.

In April 2015, she was afforded a VA examination pursuant to her claim that she had anemia secondary to hepatitis C or medication used to treat the condition.  The examination revealed no hematologic or lymphatic disorders, including no evidence of anemia, as her complete blood count was within normal limits.  In addition, she was afforded a skin examination pursuant to her contention that, while being treated for hepatitis C, she developed scabs over her right check and right upper lip, which resolved without recurrence.  The clinician found that she had no skin disorder and no scars from any previous skin disorder.    

Also of record is an August 2012 letter from the Veteran's private treating physician, who stated that she was advised to be on a low fat, low sodium diet with more fruits and vegetables.  There are no VA treatment reports or private treatment records for the period on appeal.  


Entitlement to an initial disability rating in excess of  20 percent for hepatitis C prior to February 24, 2011, and in excess of 40 percent thereafter.

Based on the evidence of record, for the period prior to February 24, 2011, a disability rating in excess of 20 percent for hepatitis C under 38 C.F.R. § 4.114, DC 7354 is not warranted.  As the October 2010 VA examination demonstrated, the Veteran's hepatitis C symptoms were limited to daily fatigue, occasional queasiness or nausea, arthralgia and right upper quadrant pain, but without hepatomegaly, vomiting, anorexia, substantial weight loss or other indication of malnutrition, incapacitating episodes or near-constant debilitating symptoms.

Similarly, for the period beginning February 24, 2011, a disability rating in excess of 40 percent for hepatitis C is not warranted.  As shown by the March 2011 examination results, the Veteran reported daily fatigue, intermittent malaise and nausea, pain in the right upper quadrant and intermittent joint pain.  She demonstrated only a four-pound weight loss since the October 2010 examination and there was no indication of malnutrition.  During the March 2015 examination, her only reported symptom was intermittent fatigue.  She said that she was eating well and reported no incapacitating episodes during the previous 12-month period.  There has also been no evidence of anorexia or near-constant debilitating symptoms that would warrant a higher rating.

Entitlement to a separate disability rating for cirrhosis of the liver associated with hepatitis C.

Based on the complete evidence of record, the Board finds that a separate disability rating for cirrhosis of the liver associated with hepatitis C is warranted, effective March 10, 2009, the date the Veteran's initial application for service connection for hepatitis C was received.  See 38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400 (2015).  

Her cirrhosis of the liver associated with hepatitis C is evaluated under 38 C.F.R. § 4.114, DC 7312, cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  
 
Under DC 7312:

A 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain and malaise.  

A 30 percent rating is warranted with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise and at least minor weight loss.  

A 50 percent rating is warranted with a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  

A 70 percent rating is warranted with a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  

A 100 percent rating is warranted with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).

For the period prior to March 21, 2011, because there was no probative evidence of any symptom associated with cirrhosis of the liver, a compensable initial disability rating is not warranted.  However, for the period beginning March 21, 2011, the date of the VA examination, in which the Veteran was diagnosed with cirrhosis of the liver with a finding of ascites, a 50 percent disability rating is warranted.  However, a disability rating in excess of 50 percent is not warranted at any time during the period on appeal, as there has been no probative evidence showing that she experienced two or more episodes of ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy or any symptomatology associated with a higher 70 or 100 percent disability rating.  

Entitlement to an initial compensable disability rating for left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy prior to February 24, 2011, and in excess of 10 percent thereafter.

VA regulations establish a general formula for diseases of the peripheral nerves.  See 38 C.F.R. § 4.124a.  Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 

Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.
  
The Veteran's right lower extremity and left lower extremity peripheral neuropathy is evaluated under 4.124a, DC 8521, paralysis of the external popliteal nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A maximum 40 percent rating is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence of record demonstrates that, for the entirety of the period on appeal, beginning March 10, 2009, an initial disability rating of 10 percent for right lower extremity peripheral neuropathy and an initial disability rating of 10 percent for left lower extremity peripheral neuropathy, based on findings of mild, incomplete paralysis, is warranted.  As noted above, during the Veteran's first VA examination in October 2010, she complained of pain and occasional tinging in both feet.  There were no findings upon examination demonstrating greater than wholly sensory nerve involvement bilaterally.  Similarly, during the March 2015 VA examination, the examiner diagnosed intermittent, mild pain and intermittent, mild paresthesias and/or dysesthesias in the right and left lower extremities.  Again, there was no evidence, either based on the Veteran's statements, or the clinical findings, demonstrating anything greater than wholly sensory nerve involvement in either lower extremity.  As such, a disability rating greater than 10 percent for lower extremity peripheral neuropathy is not wanted.

Other Diagnostic Codes

The Board has considered whether other diagnostic codes are applicable to the Veteran's hepatitis C, cirrhosis of the liver or bilateral lower extremity peripheral neuropathy.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there are no other relevant diagnostic codes that would apply to any of these disorders.

Extraschedular Considerations

In evaluating the Veteran's claims, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for any of the disabilities on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected hepatitis C, cirrhosis of the liver associated with hepatitis C, or peripheral neuropathy of the right and left lower extremities that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; she has merely disagreed with the assigned disability ratings for her level of impairment.  Moreover, she has not claimed, nor is there probative evidence showing that any of her disabilities has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Although the Veteran asserts that she had been hospitalized for anemia associated with the treatment of her hepatitis C on two separate occasions, the treatment reports associated with these hospitalizations are not of record.  Despite the Veteran having been sent a letter asking her to submit these records, no such records have been received.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA satisfied the notification requirements of the VCAA by means of a letter dated in March 2010, which advised the Veteran of the types of evidence needed in order to substantiate her original service connection claim, the division of responsibility between herself and VA for obtaining the required evidence, and asked him to provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A second letter, dated in March 2011, provided her with information on how to substantiate a claim for a disability caused on an already-service-connected disability.  

This appeal, however, arose from disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Veteran's claim was readjudicated in a May 2015 Statement of the Case, and in a November 2012 and May 2015 rating decisions.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's available private treatment records.  It also contains VA examinations dated in October 2010, March 2011, March 2015 and April 2015.  As discussed above, although the Veteran referred to having been hospitalized twice for anemia associated with her hepatitis C, she has not provided VA with the associated treatment records or a release allowing VA to obtain the records on her behalf.   

The VA examinations are adequate upon which to base a decision in this matter.  The reports show that the examiners reviewed the Veteran's treatment records, elicited a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the disabilities.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist her in the development of her claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

For the period prior to March 21, 2011, an initial disability rating in excess of 20 percent for hepatitis C is denied.

For the period beginning March 21, 2011, a disability rating in excess of 40 percent for hepatitis C is denied.

For the period prior to March 21, 2011, a noncompensable disability rating, but no higher, for cirrhosis of the liver associated with hepatitis C, is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period beginning March 21, 2011, a disability rating of 50 percent, but no higher, for cirrhosis of the liver associated with hepatitis C, is granted, subject to the criteria applicable to the payment of monetary benefits.

For the entirety of the period on appeal, an initial disability rating of 10 percent, and no higher, for right lower extremity peripheral neuropathy is granted, subject to the criteria applicable to the payment of monetary benefits.

For the entirety of the period on appeal, an initial disability rating of 10 percent, and no higher, for left lower extremity peripheral neuropathy is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


